DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        DOMINICK CALDERONE,
                              Appellant,

                                     v.

     CURTIS STOKES & ASSOCIATES, INC., a Florida corporation,
                         Appellee.

                               No. 4D21-495

                               [June 16, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey Cohen, Judge; L.T. Case Nos. COCE 18-
23074 and CACE 19-010263.

  Roger S. Elkind of the Law Offices of Roger S. Elkind, Dania, for
appellant.

  Serena A. Witter and Nicholas J. Zeher of Robert Allen Law, Miami, for
appellee.

PER CURIAM.

    This case involves a dispute over a brokerage commission on a boat
sale. The seller appeals a judgment awarding the brokerage firm a $3,490
commission, $300 in costs, and $1,510 in attorney’s fees. We affirm
without comment the judgment as it relates to the commission and costs.
However, we reverse the attorney’s fees award because the brokerage firm
did not request attorney’s fees, and there was no statutory or contractual
basis for fees. See Stockman v. Downs, 573 So. 2d 835, 837-38 (Fla. 1991)
(“[A] claim for attorney’s fees, whether based on statute or contract, must
be pled. Failure to do so constitutes a waiver of the claim.”); Moakley v.
Smallwood, 826 So. 2d 221, 224 (Fla. 2002).

   Affirmed in part, reversed in part, and remanded.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2